Bullard, J.,

delivered the opinion of the court.
This is an action against the maker of a promissory note by the endorsees! ' The note was made payable to Colgan or order, and endorsed by him in blank. It bears also the subsequent special endorsement of the present plaintiffs to W. Greenewalt: The plaintiffs allege that this last endorsement was made merely for the purpose of enabling Greenewalf, as their agent, to collect the note at maturity foi" their benefit, and that it was by him placed for collection in bank, and protested.
It was said by this court, in the case of Dicks vs. Cash et al., 6 Martin, N. S., 45, that if it appeared that the endorsee was merely the agent of the petitioners, the decision would have been different, but that such fact could not be presumed. The general rule is undoubtedly, that where the endorsement is a special one, the plaintiffs must show their title by a *267re-transfer. Mere possession of l]je bill is not sufficient. 7 Martin, N. S., 254; 2 Louisiana Reports, 193.
In this case the allegation that the note was endorsed by the plaintiffs, merely for collection, is not proved. The presumption resulting from the possession of the note is insufficient.
The judgment of the Commercial Court is, therefore, reversed, and ours is for the defendant, as in the case of a non-suit, with costs in both courts.